ACCEPTED
                                                                                         03-15-00339-CV
                                                                                                 6724805
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    8/31/2015 1:44:46 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK

                         No. 03-15-00339-CV
                                                                     FILED IN
                                                              3rd COURT OF APPEALS
                  IN THE THIRD COURT OF APPEALS                   AUSTIN, TEXAS
                         AT AUSTIN, TEXAS                     8/31/2015 1:44:46 PM
                                                                JEFFREY D. KYLE
                                                                      Clerk

                               BEN MELTON,

                                                     Appellant
                                      vs.

            CU MEMBER’S MORTGAGE, a division of
     COLONIAL SAVINGS, F.A., and FIRST WESTERN TITLE CO.

                                                     Appellees


                   On Appeal from the 340 th District Court
                       of Tom Green County, Texas
                       Hon. Jay Weatherby Presiding
                     Trial Court Cause No. C103102C


          APPELLANT’S UNOPPOSED FIRST MOTION FOR
         EXTENSION OF TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF THIS COURT:

      Appellant’s Brief in this matter is due September 9, 2015. No

previous extensions have been granted. Appellant asks this court for a 30-

day extension of time to file Appellant’s Brief, which would make the

extended deadline Friday, October 9, 2015. In reviewing the clerk’s record

and first supplemental clerk’s record filed in this appeal, the undersigned

attorney noticed that the June 3, 2015 findings of fact and conclusions of law
concerning appellee CU Member’s Mortgage, a division of Colonial

Savings, F.A. (“CU Member’s Mortgage”) signed by the trial court were not

included in the clerk’s record, only the unsigned copy at Clerk’s Record

340-345. Appellant has filed today a request for second supplemental

clerk’s record with the Tom Green County District Clerk asking that the

signed version of that document be forwarded to this court as a second

supplemental clerk’s record.

      Additionally, appellant’s attorney has a brief due on September 8,

2015 in the Fifth Circuit in No. 15-50538, United States v. Ricky Wayne

Levy, also known as Ricky Levy, and counsel is currently working on filing a

petition for a writ of certiorari in the Supreme Court of the United States

seeking review of the Fifth Circuit’s June 25, 2015 opinion in No. 13-51200;

United States v. Jose Zavala.

      As a result of the events just discussed, appellant’s counsel cannot

complete Appellant’s Brief by the September 8, 2015 deadline and requests

a 30-day extension, making the brief due by Friday, October 9, 2015.

                           Certificate of Conference

      Appellant’s counsel Gregory Sherwood conferred by telephone with

the attorney for appellees in this appeal, Mark D. Cronenwett, concerning



                                       2
whether appellees would oppose a 30-day extension of time to file

Appellant’s Brief. Mr. Cronenwett stated that he had no opposition to this

requested extension of time.

                                                      Respectfully submitted,
                                              /s/   Gregory Sherwood
                                                  GREGORY SHERWOOD
                                                                ATTORNEY
                                                            P.O. Box 200613
                                                  Austin, Texas 78720-0613
                                                              (512) 484-9029
                                                     State Bar No. 18254600
                                                Email: gsherwood@mail.com

                                                                Attorney for
                                                       Appellant Ben Melton

                       CERTIFICATE OF SERVICE

       I hereby certify that a true copy of this document was served on
August 31, 2015 by e-service through the State electronic filing service
provider, or by email, upon the attorney for appellees in this appeal: Mark
Cronenwett, Mackie Wolf, Zientz & Mann, PC, 14150 N. Dallas Parkway,
Suite 900, Dallas, Texas 75254.
                                              /s/   Gregory Sherwood
                                                          Gregory Sherwood

                    TRAP 9.4 Certificate of Compliance

     According to the WordPerfect program used to generate this
document, there are 481 words in this document.
                                              /s/   Gregory Sherwood
                                                          Gregory Sherwood

                                      3